

116 HR 237 IH: To direct the Secretary of State to develop a strategy to regain observer status for Taiwan in the World Health Organization, and for other purposes.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 237IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Yoho (for himself, Mr. Engel, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of State to develop a strategy to regain observer status for Taiwan in the World Health Organization, and for other purposes. 
1.Participation of Taiwan in the World Health Organization
(a)FindingsCongress makes the following findings: (1)The World Health Organization (WHO) is a specialized agency of the United Nations, charged with coordinating health efforts within the United Nations system. The World Health Assembly (WHA) is the decision-making body of the WHO, which convenes annually in May to set the policies and priorities of the organization. Statehood is not a requirement for attendance at the WHA, and numerous observers, including non-members and non-governmental organizations, attended the most recent WHA in May 2017.
(2)Taiwan began seeking to participate in the WHO as an observer in 1997. In 2009, with strong support from successive United States Administrations, Congress, and like-minded WHO Member States, and during a period of improved Cross-Strait relations, Taiwan received an invitation to attend the WHA as an observer under the name Chinese Taipei. Taiwan received the same invitation each year until 2016, when following the election of President Tsai-Ing Wen of the Democratic Progressive Party, Taiwan’s engagement in the international community began facing increased resistance from the People’s Republic of China (PRC). Taiwan’s invitation to the 2016 WHA was received late and included new language conditioning Taiwan’s participation on the PRC’s one China principle. In 2017, Taiwan did not receive an invitation to the WHA. (3)Taiwan remains a model contributor to world health, having provided financial and technical assistance to respond to numerous global health challenges. Taiwan has invested over $6 billion in international medical and humanitarian aid efforts impacting over 80 countries since 1996. In 2014, Taiwan responded to the Ebola crisis by donating $1 million and providing 100,000 sets of personal protective equipment. Through the Global Cooperation and Training Framework, the United States and Taiwan have jointly conducted training programs for experts to combat MERS, Dengue Fever, and Zika. These diseases know no borders, and Taiwan’s needless exclusion from global health cooperation increases the dangers presented by global pandemics.
(4)Taiwan’s international engagement has faced increased resistance from the PRC. Taiwan was not invited to the 2016 Assembly of the International Civil Aviation Organization (ICAO), despite participating as a guest at the organization’s prior summit in 2013. Taiwan’s request to participate in the 2016 General Assembly of the International Criminal Police Organization (INTERPOL) was also rejected. In May 2017, PRC delegates disrupted a meeting of the Kimberley Process on conflict diamonds held in Perth, Australia, until delegates from Taiwan were asked to leave. In June 2017, the Republic of Panama granted diplomatic recognition to the PRC, terminating a longstanding diplomatic relationship with Taiwan. (5)Congress has established a policy of support for Taiwan’s participation in international bodies that address shared transnational challenges, particularly in the WHO. Congress passed H.R. 1794 in the 106th Congress, H.R. 428 in the 107th Congress, and S. 2092 in the 108th Congress to direct the Secretary of State to establish a strategy for, and to report annually to Congress on, efforts to obtain observer status for Taiwan at the WHA. Congress also passed H.R. 1151 in the 113th Congress, directing the Secretary to report on a strategy to gain observer status for Taiwan at the ICAO Assembly, and H.R. 1853 in the 114th Congress, directing the Secretary to report on a strategy to gain observer status for Taiwan at the INTERPOL Assembly. However, in 2016 Taiwan did not receive invitations to attend any of these events as an observer.
(b)Augmentation of report concerning the participation of Taiwan in the World Health Organization
(1)In generalSubsection (c) of section 1 of Public Law 108–235 (118 Stat. 656) is amended by adding at the end the following new paragraph:  (3)An account of the changes and improvements the Secretary of State has made to the United States plan to endorse and obtain observer status for Taiwan at the World Health Assembly, following any annual meetings of the World Health Assembly at which Taiwan did not obtain observer status..
(2)Effective dateThe amendment made by paragraph (1) shall take effect and apply beginning with the first report required under subsection (c) of section 1 of Public Law 108–235 that is submitted after the date of the enactment of this Act. 